Citation Nr: 0811340
Decision Date: 04/04/08	Archive Date: 05/21/08

Citation Nr: 0811340	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-06 508A	)	DATE APR 04 2008
	)
		)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Erie, 
Pennsylvania



THE ISSUE

Eligibility to enroll for Department of Veterans Affairs 
health care benefits.









ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to 
November 1963.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Erie, Pennsylvania, 
Department of Veterans Affairs (VA) Medical Center (MC). 

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).

In a December 2006 decision, the Board denied the veteran 
eligibility to enroll for VA health care benefits.  In 
January 2007, the veteran informed the Board that the VAMC 
had awarded him enrollment for VA health care benefits in 
November 2005 because it had been determined that he had 
submitted his enrollment application in a timely fashion.  He 
requested reconsideration of his claim.  

In a July 2007 decision by the Deputy Vice Chairman, she 
informed the veteran that the December 2006 Board decision 
would be vacated, and that a new decision would be entered.  

In compliance with the July 2007 decision by the Deputy Vice 
Chairman, the December 20, 2006, Board decision denying 
eligibility to enroll for VA health care benefits is vacated, 
and the below decision is entered.




FINDING OF FACT

There is no longer a question or controversy regarding the 
veteran's eligibility to enroll for VA health care benefits.


CONCLUSION OF LAW

The veteran's claim for eligibility to enroll for VA health 
care benefits is moot.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran's claim for entitlement to 
eligibility to enroll for VA health care benefits was granted 
in November 2005.  Thus, there is no longer a question or 
controversy regarding the veteran's eligibility to enroll for 
VA health care benefits, and the claim is now moot.


ORDER

The claim for eligibility to enroll for Department of 
Veterans Affairs health care benefits is dismissed.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0639684	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-06 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Erie, 
Pennsylvania




THE ISSUE

Eligibility to enroll for Department of Veterans Affairs 
health care benefits.




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to 
November 1963.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Erie, Pennsylvania, 
Department of Veterans Affairs (VA) Medical Center (MC). 


FINDINGS OF FACT

1.  The veteran's application for enrollment in the VA health 
care system was received in February 2003, and the veteran 
was assigned to Priority Group 8.

2.  The veteran does not have a service-connected disability 
or special eligibility attributes that qualify him for an 
improved group enrollment, and he declined to provide 
information related to his income and financial status.


CONCLUSION OF LAW

The criteria for enrollment in and access to VA medical care 
benefits have not been met.  38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate the claim 
for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  The VCAA is not applicable 
to cases in which the law, and not the factual evidence, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542-
43 (2002).  As this case concerns a legal determination of 
eligibility to VA medical care under VA regulations, the 
provisions of the VCAA are not applicable.

The veteran contends that he was told at the time of his 
service that he would be entitled to VA medical treatment 
when he needed it.  He states that it is unfair to cut off 
his application because he was never told by VA either 
personally or by publication that he needed to enroll by a 
certain date in the VA health care system.  The veteran 
argues that it is a slap in the face to those who served in 
the Armed Forced and were promised these benefits but are 
being denied because of bureaucratic categorizing that did 
not previously exist.  

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  See 38 
C.F.R. § 17.36(a) (2006).  Veterans may apply to be enrolled 
in the VA health care system at any time; however, a veteran 
who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility.  Id. at (d).

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not have service-connected 
disabilities and are above a certain income threshold are 
assigned the lowest priority, which is Priority Group 8.  Id. 
at (b).  In January 2003, VA suspended new enrollment of 
veterans assigned to Priority Group 8 from the VA health care 
system if they were not enrolled on January 17, 2003.  Id. at 
(c)(2); see also 38 U.S.C.A. § 1705(a) (stating that, in 
managing medical services, VA shall design programs in a 
manner as to promote cost-effective delivery of health care 
services); 68 Fed. Reg. 2670-673 (Jan. 17, 2003) (regarding 
the Secretary's decision to restrict enrollment to veterans 
in Priority Group 8 not already enrolled as of January 17, 
2003 in light of VA's limited resources).

The veteran applied for benefits in February 2003.  The 
veteran's VA Form 10-10EZ, Application for Health Benefits, 
shows that under Financial Disclosure, he checked the box, 
which stated, "No, I do not wish to provide my detailed 
financial information."  In assigning the veteran a Priority 
Group 8, it noted he was not service connected for any 
disability and that he had no other special eligibility 
attributes that might qualify him for an improved priority 
group.  The veteran does not contend that his assignment to 
Priority Group 8 was incorrect.  Therefore, the Board finds 
that the veteran was properly assigned to Priority Group 8.

The Board understands the veteran's frustration and regrets 
that limited resources restrict VA's capacity to provide care 
to all veterans; however, the regulations were amended to 
protect the quality of care for other enrollees who have 
lower incomes, special medical needs, or disabilities 
incurred during military service.  Because the veteran has 
not shown any of these eligibility factors he is assigned to 
Priority Group 8 and applied for enrollment after January 17, 
2003, he is ineligible for health care benefits.  


ORDER

Eligibility for enrollment in the VA health care system is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


